Title: To James Madison from Robert Polk, 10 March 1815
From: Polk, Robert
To: Madison, James


                    
                        Sir,
                        March 10. 1815.
                    
                    Permit me, with the respect due to your character and station to address you with a view to request your favorable regard in a case relating to my personal interests. In so doing I am unconscious how far I may be trespassing upon the rules of official decorum, but must trust, for my apology, to that liberality which has uniformly distinguished your character. It is not without reluctance that I would obtrude myself on your notice, upon any occasion, but since you have had the goodness to express a disposition to promote my interest, when a suitable opportunity should occur, permit me most respectfully to suggest that an occasion will soon exist wherein I may derive essential advantage from the favorable expression of your opinion. I would beg leave to state that the post of principal Clerk to the Secretary of the Treasury is about to be vacated by Mr. Sheldon, and to solicit that you would, if consistent with propriety, mention my name to Mr. Dallas as an individual competent to fill that station. I have been a Clerk, for more than ten years, in the Treasury, have passed thro’ various stations during that period, and I now hold the post of Principal Clerk to the Commissioner of the Revenue, which is, I believe, the next in the extent and importance of its duties to that of principal Clerk to the Secretary of the Treasury. The experience and knowledge of the business of the department which I have thence acquired, aided by an acquaintance with the principles of Law which I regularly studied, have, I trust, rendered me capable of filling the station I solicit. If you, Sir, should think proper to recommend me to Mr. Dallas for his favorable consideration, the honor conferred on me will be gratefully appreciated by one who is, with sentiments of unfeigned veneration for your public & personal character, Your Obedient Humble Servant,
                    
                        Robt. Polk.
                    
                